Case 1:21-cv-00116-JGK Document6 Filed 04/19/21 Page 1of1

UNITED STATES DISTRICT COURT
SGUTHERN DISTRICT OF NEW YORK

 

CHECKBOOK INC.,
Plaintiff, 21 ev 116 {J3GR)
- against - ORDER
METROPOLITAN COMMERCIAL BANE,

Defendant.

 

JOHN G. KOELTL, District Judge:

The Court scheduled a telephone conference for April 19,
2021 at 3:30 p.m. No party called in. The Court will hold
another conference on May 4, 2021, at 2:30 p.m. Dial-in: (888)
363-4749, with access code 8140049. If the parties do not join
the conference, the Court will dismiss the case without
prejudice for lack of prosecution.

SO ORDERED.

Dated: New York, New York ‘ bof
April 19, 2021 Oh (Ge

“John G. Koeltl '
United States District Judge

 

 
